REASONS FOR ALLOWANCE
With respect to claim 1, applicant’s comments filed on 05/27/2021 are persuasive. 
The claimed invention is directed to encoding pixel values using a predetermined grouping scheme of pixels. A pixel is associated with a certain pixel group in a predetermined way. An estimated pixel value of the pixel is determined in dependence on the pixel value of at least one other pixel which is predetermined based on the grouping scheme.
In the context of the claimed invention as a whole, prior art of record fails to teach or render obvious claim 1 which specifically comprise the following features: associating the respective pixel with one of a plurality of pixel groups in accordance with a predetermined grouping scheme, and determining an estimated pixel value of the respective pixel in dependence on the pixel value associated with at least one predetermined other pixel selected in dependence on the pixel group of the respective pixel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday 8am-5pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 23859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/LI LIU/Primary Examiner, Art Unit 2666